Citation Nr: 9913939	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to April 1979.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Waco Regional 
Office (RO) August 1997 rating decision which denied the 
veteran's claim for service connection for a heart condition.

Subsequent to the issuance of the last supplemental statement 
of the case, the veteran submitted copies of some of his 
service medical records.  The RO did not issue a supplemental 
statement of the case; however, as these records are 
duplicative of the service medical records already of record, 
they need not be referred to the RO for inclusion in another 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37, 20.1304 (1998).

FINDING OF FACT

There is no competent medical evidence of record which shows 
that the veteran's heart condition was incurred during active 
service or within the presumptive statutory period.

CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a heart 
condition.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his heart condition had its onset 
during his period of active service.  Thus, he maintains that 
service connection is warranted for a heart condition.

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Additionally, where cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical record reveals that 
he had a normal clinical evaluation relative to the heart at 
the time of his service entrance examination in September 
1971.  His blood pressure reading was 122/70 at that time.  
In September 1974, he was seen with complaints of chest pain.  
Examination revealed that his heart had a normal sinus 
rhythm, and that his blood pressure reading was 120/70.  He 
was assessed as having functional chest pain.  A September 
1976 record shows that he had a blood pressure reading of 
126/82.  In July 1978, he was seen with complaints of chest 
pain.  Examination of his heart revealed a regular rate and 
rhythm and no murmurs.  The impression was costochondritis.  
An August 1978 record shows that the veteran reported that he 
had experienced heart palpitations the previous week.  He 
also reported that he experienced sharp chest pains which 
lasted from ten to twenty minutes.  Examination of his heart 
revealed a normal sinus rhythm and no murmurs or gallops.  He 
was assessed as having questionable costochondritis and 
palpitations.  In February 1979, he reported that he had had 
chest pain for the previous two to three weeks.  
Cardiovascular examination revealed that his heart had a 
regular rhythm and rate and no murmurs.  His blood pressure 
reading was 106/62 standing and 104/62 in a sitting position.  
His March 1979 service separation examination shows that 
clinical evaluation of the heart revealed normal findings, 
and that his blood pressure reading was 126/80.  An 
accompanying Report of Medical History shows that he 
indicated he had had pain or pressure on his chest, but that 
he had not experienced palpitation or a pounding heart, heart 
trouble or high or low blood pressure.

VA outpatient treatment records, dated from June 1995 to July 
1998, show that the veteran was assessed as having coronary 
artery disease on numerous occasions during this period.  
They further show that he was able to treat this disability 
with medication.  However, these records do not demonstrate 
any causal relationship between his coronary artery disease 
and his period of active service or the one-year presumptive 
period immediately following his service separation.  Rather, 
a February 1996 record shows that the veteran reported that 
he had chest pains which began two weeks earlier.  In March 
1996, he was again seen with complaints of chest pain.  At 
that time, he indicated that he had experienced chest pain 
for the previous six months.

A VA neurological examination was performed in connection 
with the veteran's claim for service connection for chronic 
tension headaches in March 1997.  At that time, the veteran 
reported that he had been hospitalized for a coronary 
occlusion episode about a year earlier.  He indicated that an 
angiogram and angioplasty were then performed on him a month 
later.  He reported that he had not had cardiac surgery, and 
that he was using cardiac medication.

A VA operation report, dated from September to October 1997, 
does not show any reports or findings which pertain to the 
veteran's heart condition.

On VA medical examination in August 1998, the veteran 
reported that he had a heart attack with a myocardial 
infarction in April 1996.  He indicated that he was then 
admitted to a VA hospital where arteriograms revealed vessel 
disease.  He reported that he had not had open heart surgery, 
but that he had had an angioplasty and two coronary shunts 
placed in.  He indicated that he continued to experience some 
chest pain.  It was noted that the veteran had some mild 
angina.  It was further noted that he had a history of high 
cholesterol levels which were the main etiology of his heart 
condition.  Physical examination revealed that the veteran 
had blood pressure levels of 150/88, 148/90 and 150/88.  His 
heart had a regular rate and rhythm.  No enlargement, murmurs 
or friction rubs were detected.  The impression was that the 
veteran had arteriosclerotic heart disease and angina with a 
history of having an angioplasty and two coronary shunts 
placed in.

At his February 1999 hearing before the undersigned member of 
the Board, the veteran testified that he experienced chest 
pain and shortness of breath whenever he exerted himself 
during his period of active service.  He indicated that these 
heart problems were magnified after his separation from 
active service.  He reported that the 82nd Airborne Division 
had required him to run from 10 to 13 miles a day, and that 
the physical exertion from these runs had caused chest pain.  
He further reported that he did not reenlist into the 82nd 
Airborne Division as a result.  He indicated that he treated 
his heart condition with medication.  He reported that he was 
unable to exert himself physically because of his heart 
condition.  He indicated that he experienced chest pain 
during the first six to nine months after his separation from 
active service.  He indicated that he first sought treatment 
for his heart condition in 1996.

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim of service 
connection for a heart condition.  Specifically, while his 
service medical records show that he was treated for chest 
pain, there were no reports or findings that this chest pain 
was the result of a chronic heart condition.  Moreover, there 
were no reports or findings of a heart condition at the time 
of his service discharge medical examination.  In addition, 
although VA outpatient records show that he was treated for 
coronary artery disease, none of these records demonstrates 
any relationship or nexus between his coronary artery disease 
and his period of active service or the one year following 
this service.  Rather, they demonstrate that the 
symptomatology associated with his coronary artery disease 
was first evident in 1996, more than sixteen years after his 
discharge from active service.  Likewise, while the March 
1997 VA neurological examination report shows that he had a 
coronary occlusion in 1996, it does not relate this coronary 
occlusion to his active service or the one year following 
this service.  Furthermore, while the most recent VA 
examination report shows that he was diagnosed as having 
arteriosclerotic heart disease, it relates this disability to 
a myocardial infarction in 1996 rather than to his period of 
active service or the one year following such service.  
Moreover, the veteran, himself, has testified that he first 
sought treatment for his heart condition in 1996.  As such, 
he has not submitted any competent medical evidence which 
shows that his heart condition is related to his period of 
active service or the one-year presumptive period immediately 
following his service separation.  While the Board is 
sympathetic to the veteran's belief in his claim, his claim 
cannot be viewed as well grounded under these circumstances.  
Caluza, 7 Vet. App. at 506.

The Board has also has carefully considered the testimony of 
the veteran who contends that his heart condition is related 
to his period of active service.  However, as a layman, he is 
not qualified to render such an opinion as to medical 
diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

Service connection for a heart disorder is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

